403 F.2d 666
Robert M. SWAFFIELD, Appellant,v.UNITED STATES of America, Appellee.
No. 21384.
United States Court of Appeals Ninth Circuit.
Nov. 6, 1968, Rehearing Denied Dec. 17, 1968.

Samuel Maidman, (argued), Los Angeles, Cal., for appellant.
Donald C. Smaltz, (argued), Asst. U.S. Atty., Wm. M. Byrne, Jr., U.S. Atty., for appellee.
Before BROWNING, ELY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant was charged with conspiring to obstruct the lawful functions of the Securities and Exchange Commission, and with conspiring to violate and violating 15 U.S.C. 77q and 77x.  Appellant waived trial by jury.  He was tried, convicted, and sentenced by the court, and has appealed.  We find no error.


2
We have examined the record and are satisfied that the evidence was sufficient.  We cannot say that the court abused its discretion in the rulings which it made regarding the time allowed appellant's counsel to examine statements produced under the Jencks Act.  The court did not finally reject appellant's request for access to portions of the grand jury transcript; it offered to consider the request upon the condition that it be submitted in the form of a motion supported by an affidavit.  The condition was reasonable; appellant failed to comply with it.  We doubt there was any error, and hold there was none affecting substantial rights, in the judge's efforts to expedite the trial, his control of cross-examination, and his rulings admitting and excluding evidence.


3
The judgment is affirmed.